DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirhaji (USPN 8,429,179 B1, hereinafter “Mirhaji”).

	Regarding claim 1, Mirhaji teaches
A method for inserting a new node in a graph-based domain ontology, the method comprising: 
receiving, by a computing entity, a data artifact packet data object [Mirhaji, column 11, lines 60-64], wherein (a) the data artifact packet data object is generated based at least in part on an observable packet data object [Mirhaji, 11:60-64], and (b) the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system [Mirhaji, 3:55-59];
automatically generating, by the computing entity, a container tree data structure comprising a data artifact packet container node as a root node [Mirhaji, 47:59-67], wherein (a) the container tree data structure is generated based at least in part on the data artifact packet data object [Mirhaji, 48:1-8], and (b) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object [Mirhaji, 48:1-8];
automatically identifying, by a computing entity, a first container node of the container tree data structure by traversing the container tree data structure in a depth-first traversal [Mirhaji, column 47, lines 59-67], wherein (a) the plurality of container nodes comprises the first container node [Mirhaji, column 48, lines 10-13], and (b) the first container node comprises an observable [Mirhaji, column 48, lines 10-13]; 
generating, by the computing entity, a data transfer object for the first container node [Mirhaji, column 48, lines 3-9]; 
invoking, by the computing entity, programmatic reasoning logic to determine an ontology concept identifier for the observable of the first container node based at least in part on a graph-based domain ontology [Mirhaji, column 14, lines 15-19; column 9, lines 53-59; and column 14, lines 46-50]; 
querying, by the computing entity and using the programmatic reasoning logic, a data store to identify the ontology concept identifier for the observable of the first container node [Mirhaji, column 10, lines 7-15]; and 
receiving, by the computing entity and using the programmatic reasoning logic, a response to the query [Mirhaji, column 22, lines 47-56], wherein the response to the query comprises one of (a) the ontology concept identifier [Mirhaji, column 22, lines 47-56], or (b) a false response [Mirhaji, Fig. 17]; and 
responsive to the response to the query comprising the false response:
(a) generating, by the computing entity, a description for the observable [Mirhaji, column 21, lines 31-38], 
(b) determining, by the computing entity, a relationship between the description and a first class of the graph-based domain ontology based [Mirhaji, column 21, lines 39-47], and 
(c) inserting, by the computing entity, a new node in the graph-based domain ontology based for the observable based at least in part on the description [Mirhaji, column 3, lines 39-48; column 10, lines 5-6].

Regarding claim 5, Mirhaji teaches the method of claim 1, wherein the query is submitted to one of (a) a cache data store, or (b) the graph-based domain ontology [Mirhaji, column 3, lines 39-48].

Regarding claim 6, Mirhaji teaches the method of claim 1, wherein the programmatic reasoning logic is invoked from another process [Mirhaji, column 10, lines 47-59].

Regarding claim 7, Mirhaji teaches the method of claim 1, wherein each of the plurality of container nodes comprises an observable-value pair [Mirhaji, column 48, lines 10-13].

Regarding claim 8, Mirhaji teaches the method of claim 1, wherein generating the container tree data structure comprises: 
determining a type of container node for an observable-value pair of a plurality of observable-value pairs based at least in part on the graph-based domain ontology [Mirhaji, Fig. 48B]; 
determining whether a container node having the determined type is present in the container tree data structure [Mirhaji, column 11, lines 31-37 and Fig. 48B]; and 
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable-value pair in the container node [Mirhaji, column 3, lines 60-64 and Fig. 48B].

Regarding claim 9, Mirhaji teaches the method of claim 1, wherein generating the container tree data structure comprises: 
determining a type of container node for an observable-value pair of a plurality of observable-value pairs based at least in part on the graph-based domain ontology [Mirhaji, Fig. 48B]; 
determining whether a container node having the determined type is present in the container tree data structure [Mirhaji, column 11, lines 31-37 and Fig. 48B]; and 
responsive to determining that a container node having the determined type is not present in the container tree data structure: 
(a) constructing the container node having the determine type [Mirhaji, column 47, lines 30-35], 
(b) inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology [Mirhaji, column 47, lines 30-35], and 
(c) storing the observable-value pair in the container node [Mirhaji, column 47, lines 30-35].

	Claims 10 & 14-18 recite limitations similar to those recited in claims 1 & 5-9, respectively, and are rejected for the same reasons discussed above.

	Claims 19 & 23-27 recite limitations similar to those recited in claims 1 & 5-9, respectively, and are rejected for the same reasons discussed above.

Response to Arguments
Applicant’s arguments, filed 05/17/2022, regarding the rejection under § 101 have been fully considered and are persuasive.  The rejection of the claims under § 101 has been withdrawn.

Applicant's arguments, filed 05/17/2022, regarding the rejection under § 102(a)(1) have been fully considered but they are not persuasive.  Regarding the response to rejections under § 102(a)(1), the examiner notes that Applicant has incorporated the subject matter of former claim 2-4 into Claim 1, among other changes noted in the updated rejection of the claims as anticipated by Mirhaji as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/22/2022